Order striking out parts of the amended answer modified by striking out the first ordering paragraph and substituting the following therefor, “ Ordered that the said motion be and the same hereby is granted as to paragraphs 1, 2, 6, 8, 9, 10, 11 and 12 of the amended answer, and it is further;” and as thus modified affirmed, with ten dollars costs and disbursements to respondent. Appellants, if they be so advised, may serve an amended answer within ten days after entry of order hereon upon payment of the ten dollars costs awarded by the order from which appeal is taken and the ten dollars costs and disbursements provided for herein. In our opinion, the language of the above enumerated paragraphs of the amended answer does not make the issues clear; and this could be accomplished by confining these paragraphs of the answer to specific denials. As to the matter desired to be admitted, this may be done by omitting to deny, or by specifically admitting it in concise form such as appears in paragraph 7 of the amended answer. Hagarty, Carswell, Davis, Adel and Close, JJ., concur.